Name: Commission Regulation (EEC) No 2245/90 of 31 July 1990 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: plant product;  economic geography;  tariff policy;  executive power and public service
 Date Published: nan

 l 1 . 8 . 90 Official Journal of the European Communities No L 203/47 COMMISSION REGULATION (EEC) No 2245/90 of 31 July 1990 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the application of the system of import and export licences for cereals and rice (4), as amended by Regulation (EEC) No 1 105/90 0 ; Whereas, so that the actual use made of licences can be monitored better, the provision of Regulation (EEC) No 3719/88 on early submission of proof of release for free circulation should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas, under Article 14.(1 ) and (3) of Regulation (EEC) No 715/90, levies are not charged on imports of products falling within CN codes 0714 10 90 and 0714 90 11 origi ­ nating in the ACP States or in the OCT ; whereas the detailed rules for the application of such arrangements should be limited to imposing an obligation to import from the ACP State or OCT indicated in the import licence the product released for free circulation and exempted from the levy, and to setting up a regular notifi ­ caiton system ; HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the detailed rules for impor ­ ting :  into the Community products falling within CN codes 071410 91 and 0714 90 11 originating in the ACP States or the OCT (Title I),  into the French overseas departments products falling within CN code 0714 90 11 originating in the ACP States and the OCT (Title II). TITLE I Article 2 1 . For the purposes of Article 14 ( 1 ) and (3) of Regula ­ tion (EEC) No 715/90 and with a view to the release for free circulation into the Community of products falling within CN codes 0714 10 91 and 0714 90 11 , the licence application and the import licence shall contain in box 8 the name of the ACP State or OCT in which the product originates. The licence shall constitute an obligation to import from that country and/or territory. 2. The licence shall contain one of the following entries in box 24 : Whereas, under Article 24 ( 1 ) of Regulation (EEC) No 715/90, levies are not applied to direct imports into the French overseas departments (ODs) of products falling within CN code 0714 90 11 within the limits of a Community tariff quota of 2 000 tonnes ; whereas the detailed rules for the application of such arrangements should relate to the lodging of applications for import licences and the issue of such licences and guarantee direct importation into the ODs and observance of the maximum quantity laid down ; whereas, in order to comply with the objective of the measure and to ensure the management and supervision of the quota, the use of licences for release for free circulation into the abovemen ­ tioned departments should be strictly limited ; whereas these detailed rules either supplement or derogate from, as the case may be, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 1 599/90 (3), or Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for  Producto ACP/PTU :  no hay lugar a exacciÃ ³n reguladora  apartados 1 y 3 del artÃ ­culo 14 y apartado 2 del artÃ ­culo 1 del Reglamento (CEE) n ° 715/90 ; (') OJ No L 84, 30 . 3 . 1990, p. 85 . I1) OJ No L 331 , 2. 12. 1988, p. 1 . (3) OJ No L 151 , 15. 6. 1990, p. 29. O OJ No L 94, 7. 4. 1989, p. 13 . (5) OJ No L 111 , 1 . 5. 1990, p . 48 . No L 203/48 Official Journal of the European Communities 1 . 8 . 90  AVS/OLT-produkt :  fritagelse for afgift  forordning (EÃF) nr. 715/90 : artikel 1 , stk. 2, og artikel 14, stk. 1 og 3 ; 2. The licence application and the import licence shall contain in box 8 the name of the ACP State or the over ­ seas country or territory (OCT) in which the product originates. The licence shall constitute an obligation to import from that country or territory. 3 . The licence shall contain one of the following entries in box 24 :  Erzeugnis AKP/ULG :  Freistellung von der AbschÃ ¶pfung  Verordnung (EWG) Nr. 715/90 , Artikel 1 Absatz 2 und Artikel 14 AbsÃ ¤tze 1 und 3 :  npoi6v AKE/YXE:  Producto ACP/PTU :  no ha lugar a exacciÃ ³n reguladora  apartado 1 del artÃ ­culo 24 del Reglamento (CEE) n ° 715/90  exclusivamente vÃ ¡lido para el despacho a libre prÃ ¡ctica en los D.U. ;  Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 715/90, Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã ºÃ ±Ã ¹ Ã ¬Ã Ã ¸Ã Ã ¿ 14 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã ¹ 1 Ã ºÃ ±Ã ¹ 3 ;  AVS/OLT-produkt :  fritagelse for afgift  forordning (EÃF) nr. 715/90 : artikel 24, stk. 1  gÃ ¦lder udelukkende for overgang til fri omsÃ ¦tning i de oversÃ ¸iske departementer ;  ACP/OCT product :  exemption from the levy  Regulation (EEC) No 715/90, Article 1 (2) and Article 14 ( 1 ) and (3) ;  Produit ACP/PTOM :  exemption du prÃ ©lÃ ¨vement  rÃ ¨glement (CEE) n0 715/90 : article 1 er paragraphe 2 et article 14 paragraphes 1 et 3 ;  Prodotto ACP/PTOM :  Erzeugnis AKP/ULG :  Freistellung von der AbschÃ ¶pfung  Verordnung (EWG) Nr. 715/90, Artikel 24 Absatz 1  gilt ausschlieÃ lich fÃ ¼r die Abfertigung zum freien Verkehr in den franzÃ ¶sischen Ã ¼berseeischen Departements ;  esenzione dal prelievo  regolamento (CEE) n . 715/90, articolo 1 , paragrafo 2 e articolo 14, paragrafi 1 e 3 ;  npoi6v AKE/YXE :  Produkt ACS/LGO :  vrijstelling van heffing  Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90, Ã ¬Ã Ã ¸Ã Ã ¿ 24 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1  Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã ¸Ã ­Ã Ã · Ã Ã µ Ã µÃ »Ã µÃ Ã ¸Ã µÃ Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ± Ã Ã Ã ± Ã ÃÃ µÃ ÃÃ Ã ½Ã Ã ¹Ã ± Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ¯Ã Ã ¼Ã ±Ã Ã ± ;  Verordening (EEG) nr. 715/90 : artikel 1 , lid 2, en artikel 1 4, leden 1 en 3 ;  Produto ACP/PTU :  ACP/OCT product :  exemption from the levy  isenÃ §Ã £o do direito nivelador  Regulamento (CEE) n? 715/90 : n? 2 do artigo 1 ? e n?s 1 e 3 do artigo 14?  Regulation (EEC) No 715/90 , Article 24 ( 1 )  valid only for release for the circulation m the OD :  Produit ACP/PTOM : exemption du prÃ ©lÃ ¨vement  rÃ ¨glement (CEE) n0 715/90 : article 24 paragraphe 1  exclusivement valable pour une mise en libre pratique dans les dÃ ©partements d'outre-mer ;  Prodotto ACP/PTOM : Article 3 Member States ^hall notify the Commission before the end of each month of the quantities in respect of which import licences for products originating in the ACP States/OCT have been applied for, during the preceding four weeks, broken down by tariff nomenclature code and country of origin . TITLE II Article 4 With a view to the release for free circulation into the French overseas departments in accordance with Article 24 of Regulation (EEC) No 715/90 of products falling within CN code 0714 90 11 , the following special provi ­ sions shall apply : 1 . Licence applications shall be for a quantity not exceeding 500 tonnes per individual applicant acting on his own account.  esenzione dal prelievo  regolamento (CEE) n . 715/90 : articolo 24, para ­ grafo 1  valido solamente per l'immissione in libera prac ­ tica nei DOM ;  Produkt ACS/LGO :  vrijstelling van heffing '  Verordening (EEG) nr. 715/90 : artikel 24, lid 1  geldt uitsluitend voor het in het vrije verkeer brengen in de Franse overzeese departementen ; 1 . 8 , 90 Official Journal of the European Communities No L 203/49  Produto ACP/PTU : be greater than that entered in boxes 17 and 18 of the import licence ; the figure 0 shall be entered for this purpose in box 19 of the licence.  isenÃ §Ã £o do direito nivelador  Regulamento (CEE) n? 715/90 : n? 1 do artigo 24?  vÃ ¡lido exclusivamente para uma introduÃ §Ã £o em livre prÃ ¡tica nos DU. Article 7 Article 33 (5) of Regulation (EEC) No 3719/88 shall app!y. TITLE III General Provisions Article 5 1 . Licence applications shall be lodged with the competent authorities of the Member States every Monday before 1 p.m. or, if that day is not a working day, on the first working day following. 2. Member States shall, by telex not later than 1 p.m. on the working day following the day on which the appli ­ cation is lodged, notify the Commission of the origin of the product, the quantity applied for and the name of the applicant. 3 . Not later than the third working day following the day on which the applications are lodged, the Commis ­ sion shall determine and inform the Member States by telex to what extent the licence applications are accepted. 4. Subject to paragraph 3, licences shall be issued on the fifth working day following the day on which the applications were lodged, in the case of applications noti ­ fied in accordance with paragraph 2. 5. The licences issued shall be valid exclusively for the release for free circulation into the French overseas departments from the day of effective issue until the end of the second month following that date. However, they shall not be valid beyond 31 December of the year in which they are issued. Article 6 Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not Article 8 1 . Notwithstanding Article 12 of Regulation (EEC) No 891 /89, the amount of the security in respect of the import licence shall be ECU 0,5 per tonne. 2. In cases where, as a result of the application of Article 5 (3), the quantity for which the licence is issued is less than that for which it was applied for, the amount of the security corresponding to the difference shall be released. 3. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 9 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission